Citation Nr: 0105387	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-11 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for an additional right fifth finger 
disability.

3.  Entitlement to an increased original disability rating 
for post-traumatic stress disorder (PTSD), currently rated 70 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 1996 the RO denied entitlement to service connection 
for left ear hearing loss as not well grounded.  The veteran 
submitted a notice of disagreement in May 1996, and 
subsequent to issuance of the August 1996 statement of the 
case he perfected his appeal as to this matter.

In May 1998 the RO granted entitlement to service connection 
for PTSD, assigned a 30 percent disability rating effective 
from February 21, 1997, denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for the postoperative 
residuals of right little finger Dupuytren's contracture, and 
denied entitlement to service connection for tinnitus.  In 
August 1998 the veteran submitted a notice of disagreement 
from that determination and raised additional issues for 
consideration.  

In May 1999 the RO granted entitlement to a 70 percent 
disability rating for PTSD effective from February 21, 1997, 
granted entitlement to a total rating based upon individual 
unemployability, and deferred a determination as to 
entitlement to service connection for tinnitus.  A May 1999 
statement of the case addressed the issues of entitlement to 
an increased rating for PTSD and entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for the postoperative 
residuals of right little finger Dupuytren's contracture.  In 
June 1999 the veteran perfected his appeal as to these 
matters.

In October 1999 the RO granted entitlement to service 
connection for tinnitus.  The rating decision noted that the 
determination satisfied all matters on appeal as to this 
issue.  The United States Federal Court of Appeals (Federal 
Circuit Court) has held that an appeal under VA law may apply 
only to the element of the claim currently being decided, 
such as service-connectedness, and necessarily cannot apply 
to "the logically down-stream element of compensation 
level" if the service connection claim is subsequently 
granted.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).  Therefore, the Board finds the issues listed on 
the title page of this decision are the only issues remaining 
for appellate review.

The issues of entitlement to service connection for left ear 
hearing loss and entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for an additional right 
fifth finger disability are addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's PTSD is 
manifested by a severe occupational and social impairment but 
without evidence of a total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
Board is satisfied that all relevant facts as to the 
increased rating claim on appeal have been properly developed 
and that no further action is required in order to satisfy 
the duty to assist.

Increased Rating Claim
Background

In February 1997 the veteran requested entitlement to service 
connection for PTSD.  He stated the disorder was a direct 
result of his military experiences.

VA medical records dated from February 1997 to February 1999 
show the veteran participated in PTSD group counseling.  The 
reports, however, do not attribute any information related 
specifically to the veteran.

During VA psychiatric evaluation in July 1997 the veteran 
reported that since his return from Korea he had been very 
anxious and nervous with depressed mood and acting strange at 
times.  He stated he felt depressed and hopeless most of the 
time and experienced distressing dreams and nightmares about 
dead bodies.  He stated he woke up very nervous and fearful 
with his hands sweating and shaking.  He reported sleep 
difficulties secondary to his nightmares and anxiety.  He 
stated upon return from Korea he was irritable with his 
spouse and son, became withdrawn with poor interpersonal 
skills, was unable to relate to others, kept mostly to 
himself, could not form new friends, and was unable to hold a 
steady job.  He stated he became frustrated and began to 
drink and that his marriage ended in divorce.  He reported he 
continued to live on his own and remained somewhat isolated. 

It was noted the veteran became tearful recollecting past 
experiences and was unable to hold a job because he felt very 
insecure and nervous and was unable to form concrete 
relationships.  He had difficulty concentrating on a 
particular task and was not felt to be emotionally in a 
position to seek gainful employment.  The examiner stated the 
veteran had developed a profound sense of guilt and noted 
that as the sergeant of his company he had to give orders and 
experienced some of his soldiers killed in battle.  It was 
noted the veteran became startled and intolerably fearful of 
noises which simulate gunfire.  

The examiner noted that the veteran was casually dressed and 
neatly groomed and seemed pensive, anxious, and sad.  His 
speech was of normal volume, rate, and rhythm.  His mood was 
depressed and his affect was restricted.  His thought 
processes were linear with no evidence of loose associations 
or tangentiality.  His thought content consisted of feelings 
of guilt and worries of deafness.  He denied suicidal 
thoughts, homicidal thoughts, and hallucinations.  He was 
alert and oriented to person, place, and date, with intact 
memory and good attention span.  His insight was good and he 
had sound judgment.  The examiner provided an Axis I 
diagnosis of chronic PTSD and a global assessment of 
functioning (GAF) score of 60.  It was noted that the veteran 
was considerably impaired in his social and occupational 
functioning.

During VA PTSD examination in February 1998 the veteran 
reported that since his return from Korea he had been 
anxious, depressed, very withdrawn, and at times felt very 
hopeless.  He reported he experienced dreams about war-
related events and felt guilty about the possibility of his 
involvement in killing people.  He stated he had become very 
anxious and could not tolerate loud noises or the sight of a 
gun.  He stated his sleep had been erratic and reported 
middle and terminal insomnia.  He reported he had become 
socially withdrawn and did not enjoy much of what he did.  It 
was noted that the veteran lived alone, had been married 
twice, and had 5 children with whom he felt very close but 
rarely ever saw.  He reported his first marriage ended in 
divorce because of his drinking and inability to hold a job 
and that his second marriage ended approximately 4 years 
earlier when his spouse died.  He stated he had held 15 to 20 
odd jobs, such as truck driving and contracting, and that the 
longest period of time he had held employment was 5 years.  

The examiner noted the veteran reported he experienced the 
usual wartime experiences including frontline fighting and 
mortar attacks on several occasions.  It was indicated the 
veteran was well-groomed and cooperative without evidence of 
psychotic thinking, delusions, hallucinations, or thought 
disorder in form or content.  There were no motor 
abnormalities.  The veteran was preoccupied with issues of 
guilt and feelings of worthlessness but was not suicidal or 
homicidal.  He appeared to be cognitively intact and was 
oriented to all spheres.  He was able to digit span and 
perform serial sevens.  His fund of knowledge was within 
normal limits.  His mood was somewhat depressed and anxious 
and he became emotional at times during the interview.  His 
insight and judgment were fair.  The examiner provided an 
Axis I diagnosis of chronic PTSD and a GAF score of 60.

During a February 1999 VA fee basis psychiatric evaluation 
the veteran reported his chief complaint was experiencing 
nightmares about events that occurred during combat in Korea.  
He reported he experienced startle response with loud noises, 
helicopter sounds, and bright lights, frequent daytime 
flashbacks, and intrusive thoughts about the war.  He stated 
he was severely depressed and reported frequent tearful 
episodes.  He also reported feelings of hopelessness, 
helplessness, or worthlessness, poor sleep, poor appetite, 
and poor memory and concentration.  He stated he had 
experienced occasional past thoughts of suicide but no 
current suicidal or homicidal ideation.  He denied auditory 
or visual hallucinations.  He reported frequent panic attacks 
but denied any manic symptoms.  

The examiner noted the veteran was well dressed, reasonably 
groomed, and not disheveled.  He was cooperative without 
being suspicious or guarded.  There were no involuntary 
movements noted and posture appeared normal during the 
interview.  It was noted there was no history of psychiatric 
hospitalization or suicide attempts and that the veteran last 
worked 10 years earlier as a parking lot manager.  The 
veteran reported he lived by himself and took care of self-
dressing, self-bathing, and personal hygiene.  He was able to 
do household chores, errands, shopping, and cooking.  He 
reported he got along well with family and friends.  

The examiner noted the veteran's speech was of normal 
production, volume, and rate.  He maintained good eye 
contact.  Psychomotor activity was retarded.  He was alert 
and oriented to the month, date, year, and city of the 
evaluation.  Immediate recall was 3 of 3 items and 1 of 3 
after 3 minutes.  Attention span was intact.  He was able to 
calculate change and knew the name of the president and the 
capital of the United States.  His mood appeared severely 
depressed and his affect was flat and blunted.  Thought 
processes were organized and goal-directed.  Thought content 
was without apparent delusions, paranoia, or bizarre thought.  
Perception was without auditory hallucinations, visual 
hallucinations, ideas of reference, thought broadcasting, 
thought insertion, or thought withdrawal.  

It was noted there was a significant impairment of thought 
process with startle response, daytime flashbacks, and re-
experiencing of war-related events.  The veteran reported 
inappropriate behavior with angry outburst, mood swings, 
irritability, startle response, and re-experiencing of war-
related events.  The veteran was oriented to person, place, 
and time.  He reported poor short-term memory.  The examiner 
stated the veteran did not have obsessive or ritualistic 
behavior that interfered with routine activities or irregular 
rate and flow of speech or any irrelevant, illogical or 
obscure speech patterns.  It was noted that the veteran 
reported frequent panic attacks, severe depression and 
anxiety, poor impulse control, and frequent nightmares about 
combat in Korea.  

The examiner provided an Axis I diagnosis of PTSD and a GAF 
score of 55.  It was noted the veteran was able to self-groom 
and self-dress appropriately and could follow simple but not 
complex instructions.  He was not believed to be able to 
follow though on tasks without direct supervision, interact 
appropriately with others such as supervisors or peers, work 
at a normal pace, or attend to a regular work schedule 
without supervision.  He was believed to be able to make some 
independent decisions but not many.  The examiner noted the 
veteran's PTSD was severe and markedly impaired his ability 
to function in the workplace.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Rating Schedule provides a 70 percent rating requires 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2000).

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule states that the nomenclature employed in 
the schedule is based upon the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), which includes the GAF 
scale.  See 38 C.F.R. § 4.130.  GAF scores ranging between 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids, friends, neglects family, and is unable to work).

The Rating Schedule also indicates that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission, and that the rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2000).  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  Id.

In this case, the medical evidence demonstrates the veteran's 
PTSD is manifested by a severe occupational and social 
impairment but without evidence a total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  Although the VA examiners found the veteran was 
unemployable because of his PTSD, there is no indication that 
these determinations were based upon objective criteria 
warranting a 100 percent schedular rating.  In addition, the 
provided GAF scores of 55 and 60 are not indicative of a 
total occupational and social impairment.  Therefore, the 
Board finds entitlement to an increased rating is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 100 
percent schedular rating.


ORDER

The claim for entitlement to an increased disability rating 
for PTSD is denied.


REMAND

The statutory duty to assist includes providing examinations 
or obtaining medical opinions when necessary for a decision 
regarding a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096.  
Based upon a review of the evidence of record, the Board 
finds the issues of entitlement to service connection for 
left ear hearing loss and entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for an 
additional right fifth finger disability must be remanded for 
additional medical development.

In September 1995 the veteran requested entitlement to 
service connection for left ear hearing loss.  He stated that 
artillery explosions and concussions he experienced during 
combat in Korea probably caused his hearing loss.

On VA authorized audiological evaluation in January 1996, 
speech audiometry revealed speech recognition ability of 32 
percent in the left ear.  An ear, nose, and throat clinic 
report noted a history of noise exposure secondary to rifle 
shooting and probable noise-induced trauma related to that 
history.  

In his notice of disagreement the veteran reported that he 
had served as an infantry sergeant and had been exposed to 
Chinese and North Korean artillery and mortar fire, as well 
as noise from his own rifles, mortars, and machine guns.  He 
stated that after he returned home he noticed noise in his 
ear that increased over the years.  In his substantive appeal 
he reported he had been exposed to a large amount of combat 
noise during service in Korea.  

At his personal hearing in November 1996 the veteran 
testified that after active service he had been a military 
reservist.  He stated that he had been exposed to loud weapon 
fire without ear protection during combat in Korea.  He 
stated that his left ear hearing might have been affected 
because he fed ammunition and directed fire from machine guns 
with that ear exposed to the noise.  He reported that he also 
had noise exposure during military reserve training until 
approximately 1955.  He stated that he began to notice 
buzzing in his ear in approximately 1971 but that he did not 
realize he had a hearing loss at that time.  He stated that 
VA examiners told him his hearing loss was related to 
military service.

In February 1997 the veteran submitted affidavits from 3 of 
his brothers and a sister-in-law and a photograph he stated 
showed him instructing soldiers on the use of mortars.  The 
affidavits provided statements, in essence, that the veteran 
had no hearing problems prior to service and that after 
service he experienced hearing difficulty that increased over 
the years.  

On VA authorized audiological evaluation in January 1998, 
speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.  
The examiner noted that testing revealed mild to moderate 
high frequency sensorineural hearing loss in the right ear 
and moderate to severe high frequency sensorineural hearing 
loss in the left ear with fair discrimination.  

VA outpatient treatment records dated in July 1998 show the 
veteran reported decreased hearing acuity since military 
service with noise exposure in Korea.  It was noted that an 
audiogram revealed a severe, flat sensorineural hearing loss 
in the left ear with 0 percent word recognition ability.  The 
examiner stated that the presence of retrocochlear pathology 
affecting the auditory neural pathways in the left ear could 
not be ruled out.  Records dated in August 1998 included 
diagnoses of vertigo, tinnitus, and asymmetric hearing loss, 
left greater than right.

In reference to the veteran's claim seeking entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for an additional right fifth finger disability, the 
Board notes VA hand clinic reports dated in July 1989 show 
the veteran complained of bilateral Dupuytren's contraction 
with increased deformity and disability, especially in his 
ability to grip.  The examiner noted primary single finger 
metacarpal phalangeal joint involvement with contracture at 
60 degrees.  An August 11, 1989, report noted the veteran's 
right fifth finger range of motion was from 0 to 100 degrees 
at the proximal interphalangeal joint, from 0 to 160 degrees 
at the metacarpal phalangeal joint, and from 20 to 180 
degrees at the distal interphalangeal joint.

VA hospital records show the veteran underwent right hand 
Dupuytren's release for a right fifth finger Dupuytren's 
contracture on August 18, 1989.  The discharge summary noted 
the operation was without complications and the veteran was 
discharged on the first postoperative day.  An 
August 18, 1989, report noted the veteran had complained of 
difficulty placing his hands in his pockets, receiving 
change, and a weaken grip.  It was noted that he understood 
and accepted the risks of neurovascular injury, numbness, and 
possible loss of the fifth finger.

VA hand clinic reports dated in November 1989 show the 
veteran complained of shooting pains along the dorsum of his 
hand and forearm.  The examiner noted all finger range of 
motion was only within 50 degrees of extension.  There was 
poor grip strength and tenderness along the ulnar aspect of 
the right wrist.  The veteran reported that contracture had 
improved.  A December 1989 report noted the veteran could not 
completely close his hand. Active range of motion for the 
proximal interphalangeal joint was from 30 to 65 degrees, for 
the distal interphalangeal joint from 15 to 45 degrees, and 
for the metacarpal phalangeal joint from 8 to 62 degrees.  
The diagnoses included status post Dupuytren's contracture 
with decreased range of motion but improving with therapy.  

During VA examination in June 1991 the veteran reported he 
had experienced problems with right hand and finger strength 
and ability to function since his operation in 1989.  He 
stated that approximately 6 months after his surgery his left 
hand began to exhibit symptoms of Dupuytren's contracture.  
The examiner noted an irregular scar to the right palm and 
marked deformity to the right and left palms with loss of 
function to the hands secondary to contractures.  It was 
noted that there had been no improvement post surgery in 
deformity or function of the right hand.  

In January 1997 the veteran requested entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right hand 
disorder as a result of surgery at a VA medical facility.  He 
stated he presently experienced a loss of strength in his 
right hand and could not make a complete closed fist or lay 
his hand flat without the fifth finger sticking out.  

During VA fee basis examination in February 1999 the veteran 
complained of problems making a fist with his right hand and 
reaching, pushing, and pulling.  He reported he dropped and 
broke objects frequently.  The examiner noted a neurological 
examination revealed the upper extremities were intact.  It 
was noted the veteran had difficulty performing a fist with 
his right hand.  The palmar crease of the right hand to the 
tip of the fifth finger was 2 centimeters.  The proximal 
interphalangeal joint was ankylosed at 30 degrees with range 
of motion to 45 degrees and the distal interphalangeal joint 
was ankylosed at 20 degrees with range of motion to 25 
degrees.  There was decreased strength to the right hand as 
compared to the left.  The diagnoses included status post 
right hand operation with residuals and osteoarthritis.  

X-ray examination of the right hand revealed hypertrophic 
spurring at the bases of the first and fifth distal 
phalanges.  There was narrowing of multiple interphalangeal 
joint spaces and flexion deformity of the fifth finger.  The 
examiner's impression was osteoarthritis and fifth finger 
flexion deformity.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left ear hearing loss 
and right fifth finger disability and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran's claims file should be 
reviewed by an appropriate medical 
specialist for an opinion as to whether 
it is as likely as not that the veteran's 
left ear hearing loss is due to noise 
exposure during active service.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any 
examinations, tests, or studies deemed 
necessary for an accurate assessment.  A 
complete rationale for the opinions given 
should be provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine if he 
has incurred an additional right fifth 
finger disability as a result of VA 
medical treatment.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

4.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examinations and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


